Gabrielli, J.
(concurring). I concur in the result. In my opinion, however, the provisions of title 1 of article 7 of the General Obligations Law impose no obligations upon the bank in which security deposits are deposited. Thus, section 7-107 of the General Obligations Law cannot serve to provide the Attorney-General with standing to proceed against such a bank for alleged violations of the statute.
If, on the other hand, the bank were to have engaged in a collusive scheme to defraud the tenants, the Attorney-General might then have standing to intervene pursuant to subdivision 12 of section 63 of the Executive Law in an appropriate case. However, no factual allegations supporting such a claim have been made.
Judges Jasen, Jones, Wachtler and Fuchsberg concur in *902memorandum; Judge Gabrielli concurs in result in a separate memorandum in which Chief Judge Cooke concurs.
Order affirmed, without costs. Respondent National Bank’s cross appeal from so much of the order of the Appellate Division as dismissed its appeal from an order denying reargument dismissed, without costs.